Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the species of claim 1, ATP1B1, IGLC1 and prostrate cancer with traverse in the reply filed on 03/31/2022 is acknowledged.  In light of the amendments to the claims below, the species elections are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Todd Armstrong on 05/10/2022.
	Please amend the claims as follows (see underlining, 
1. A method-- of determining irofulven sensitivity in a patient by detecting expression of a biomarker in [[a]]the patient with a cancer that is resistant to one or more cancer therapies other than irofulven comprising:
	(a) isolating nucleic acid molecules obtained from a sample from the patient: and
	(b) measuring in the sample: 
		i) the level of expression of one or more biomarkers of irofulven sensitivity selected from the biomarkers of Tables 1 and 3; and/or
		ii) the level of expression of one or more biomarkers of irofulven resistance selected from the biomarkers of Tables 2 and 4; and
	(c) determining irofulven sensitivity in the patient based on the level of expression of the one or more biomarkers of irofulven sensitivity and/or the one or more biomarkers of irofulven resistance.

2. A method of determining responsiveness of a cancer in a patient having cancer to irofulven comprising:
	(a) contacting one or more nucleic acid molecules obtained from a sample from the patient with a device comprising:
		i) one or more single-stranded nucleic acid molecules capable of specifically hybridizing with the nucleotides of one or more biomarkers of irofulven sensitivity selected from the biomarkers of Tables 1 and 3; and/or
		ii) one or more single-stranded nucleic acid molecules capable of specifically hybridizing with the nucleotides of one or more biomarkers of irofulven resistance selected from the biomarkers of Tables 2 and 4;
	(b) measuring hybridization, or an amplification product resulting from hybridization, between the one or more nucleic acid molecules from the patient and the single-stranded nucleic acid molecules of the device to detect a level of expression of one or more of the biomarkers of irofulven sensitivity and/or one or more of the biomarkers of irofulven resistance; and
	(c) determining irofulven sensitivity in the patient based on the level of expression of the one or more biomarkers of irofulven sensitivity and/or the one or more biomarkers of irofulven resistance.

Reasons for Allowance
Claims 1-2 and 16-33 are allowed because the prior art fails to teach or suggest determining irofulven sensitivity from a patient that is resistant to other therapies based on the plurality of markers of irofulven resistance and sensitivity of Tables 1-4.  Instead, the closest prior art merely teaches that ERCC1, XPD, and XPG genes are markers of irofulven sensitivity (Koeppel et al., Irofulven cytotoxicity depends on transcription-coupled nucleotide excision repair and is correlated with XPG expression in solid tumor cells, Clin Cancer Res. 2004 Aug 15;10(16):5604-13); or that irofulvin affects downstream proteins (Woynarowska et al., Changes in prostate-specific antigen (PSA) level correlate with growth inhibition of prostate cancer cells treated in vitro with a novel anticancer drug, irofulven, Invest New Drugs. 2001;19(4):283-91; Senzer et al., Irofulven demonstrates clinical activity against metastatic hormone-refractory prostate cancer in a phase 2 single-agent trial, Am J Clin Oncol. 2005 Feb;28(1):36-42; Liang et al., Caspase-mediated apoptosis and caspase-independent cell death induced by irofulven in prostate cancer cells, Mol Cancer Ther. 2004 Nov;3(11):1385-96).  Other prior art teaches to detect genes from instant Tables 1-4 (e.g. ATP1B1 and IGLC1) in cancers resistant to a therapy, but fails to teach or suggest these genes linked to irofulven sensitivity (WO 2015/135035; US 2014/0148354; US 2014/0236495).
As to patent eligibility under Section 101, the claims are not directed to a natural correlation because irofulven sensitivity is not a natural phenomenon or correlation; rather, a man-made phenomenon or correlation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2 and 16-33 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON A PRIEST/Primary Examiner, Art Unit 1637